IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHERRILYN D. WASHINGTON,                : No. 206 MAL 2016
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
HARRY HAMILTON,                         :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2016, the Petition for Allowance of Appeal

is DENIED.